DETAILED ACTION
This Office action is in response to the amendment filed on 19 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Response to Arguments
Applicant's arguments filed 19 July 2021 with respect to the previous rejection of claims 16-29 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
At the bottom of p. 7 of the Remarks, Applicant states that “claims 16 and 18 are amended to clarify the scope of the claimed subject matter.” Examiner notes that the amendment to dependent claim 18, removing the word “optionally” does indeed clarify the scope. However, regarding the independent claim 16, Applicant’s amendments do not address or correct the noted deficiencies which render it indefinite.
That is, the first paragraph within claim 16 recites “one or more poles […] including at least one positive pole, at least one negative pole, and a neutral pole”. It is unclear as to the minimum number of poles required by the claim, because the broadest reasonable interpretation of “one or more poles” is that the claimed invention has one pole. However, this interpretation is immediately rebutted by the narrower recitation of three distinct poles – positive, negative, and neutral.

Examiner notes that this indefiniteness issue could be addressed and corrected by changing “one or more poles and one or more converters” in claim 16 to “a plurality of poles and a plurality of converters”, similar to the recitation found in claim 30, which is considered definite in view of 35 U.S.C. 112(b).

Applicant’s arguments (Remarks, pp. 8-9) with respect to the rejection of claims 16-29 under 35 U.S.C. 102 in view of Yang have been fully considered and are persuasive.  The prior art rejection of claims 16-29 has been withdrawn. 

Applicant's arguments (Remarks, bottom of p. 9) with respect to the rejection of claim 30 under 35 U.S.C. 102 in view of Yang fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable 
That is, Applicant states at p. 9 of the Remarks that, “Similarly, the cited reference [Yang] does not teach or suggest at least each and every element of previously presented claim 30.” However, preceding this statement, Applicant argues that Yang fails to teach the particular limitations of claim 16, which was amended to be much narrower in scope than claim 30, which has not been amended.
Therefore, it is not clear to which limitations of claim 30 Applicant is pointing in this statement at the bottom of p. 9, as allegedly not being taught by Yang. Therefore, Examiner maintains that Yang teaches and anticipates each and every limitation of claim 30, as explained in the previous Office action and again below in this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means configured to determine a non-zero potential of the neutral pole” (claim 16) must be shown or the feature canceled from the claim.  No new matter should be entered.


Claim Objections
Claims 16, 19, and 20 are objected to because of the following informalities:

In claim 16, at line 26, “said first converter and said second converter” should be changed to “said first AC to DC converter and said second AC to DC converter”.
In claim 19, at line 2, “first converters is equal to the number of second converters” should be changed to, “first AC to DC converters is equal to the number of second AC to DC converters”.
In claim 20, at line 2, “first converters is unequal to the number of second converters” should be changed to, “first AC to DC converters is unequal to the number of second AC to DC converters”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 16 recites the broad recitations “one or more poles” and “one or more converters”, immediately followed by recitations of “at least one positive pole, at least one negative pole, and a neutral pole” and “at least one first AC to DC converter, at least one second AC to DC converter, and at least one DC to AC converter” which are the narrower statements of the limitations.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of 
Examiner will interpret the broader limitations as reading, “three or more poles” and “three or more converters”.
Examiner also notes that similar phrases, including “the one or more converters” and “the at least one converter”, also appear at lines 18-19 of claim 16 as well as in claims 17 and 18. Each of these instances should also be amended to clarify the scope of the claims.

Claim 16 further recites, at line 13, “the DC to AC converters”. However, claim 16 earlier introduced, more broadly, “at least one DC to AC converter”. Therefore, the recitation at line 13 is unclear because it appears to assume the inclusion of plural DC to AC converters rather than “at least one”.
The recitation at line 13 will be interpreted  as though it read, “the at least one DC to AC converter”.

Claim 16 further recites, at lines 23-24, “means configured to determine a non-zero potential (Vn) of the neutral pole”. Because of the use of the phrase “means configured to”, which is interpreted the same as “means for”, this limitation is interpreted to invoke 35 U.S.C. 112(f). As such, the limitation must be interpreted as limiting the claim to the specific 
However, the specification does not appear to describe any specific structure for determining a non-zero potential of the neutral pole. At best, it appears that the described controller may perform this function. However, the controller is already separately recited in claim 16 (line 14). Therefore, it is not clear to which particular structure the claim is referring to as the “means configured to determine a non-zero potential (Vn) of the neutral pole”, resulting in an indefinite claim scope.
Examiner will interpret the claimed “means” as referring to any possible device or structure which is capable of performing the recited function.

Finally, the last three lines of claim 16 recite, “to control the identified voltage converter to be the lower of: (i) an operator- defined converter voltage and (ii) a difference between a pole-to-ground voltage limit (Vdc) limit and the determined non-zero potential Vn of the neutral pole.” 
This limitation is unclear because it appears to state that a converter (“the identified voltage converter”) is controlled “to be” a voltage value (either of options (i) or (ii)). The converters are interpreted to be physical devices or arrangements, and not values of a parameter like voltage.
a respective converter voltage of the identified 

Claims 17-29 each depend, either directly or indirectly, from claim 16 and therefore inherit the above deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2013/0128631; “Yang”).
mutatis mutandis, for the negative pole voltage; see Fig. 9; [0002], [0048]).
 
Allowable Subject Matter
Claims 16-29 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As best as claims 16-29 are presently understood (see the Examiner’s stated interpretations in the rejections, above, in this Office action), the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the converter scheme, particularly including, “at least one first AC to DC converter, at least one second AC to DC converter, and at least one DC to AC converter, […] a conductor path, the conductor path having a first end operator connected to the neutral pole while a second end of the conductor path is connected to a terminal of the DC to AC converters, wherein the converter scheme includes a controller programmed to perform a voltage control mode when there is an imbalance between power or current levels of the at least one positive pole and at least one negative pole, such that the current flows through the conductor path […], the scheme being further configured to identify a converter to be operated between said first converter and said second converter according to a current direction in the conductor path, and to control [a respective converter voltage of] the identified voltage converter to be the lower of: (i) an operator- defined converter voltage and (ii) a difference between a pole-to-ground voltage limit (Vdc) limit and the determined non-zero potential Vn of the neutral pole”, in combination with all remaining limitations as required by claim 16.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/FRED E FINCH III/Primary Examiner, Art Unit 2838